Citation Nr: 1145140	
Decision Date: 12/09/11    Archive Date: 12/14/11

DOCKET NO.  07-28 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Togus Regional Office in Augusta, Maine



THE ISSUE

Entitlement to service connection for a left shoulder disability, to include as secondary to service-connected disabilities.



REPRESENTATION

Veteran represented by:	Maine Veterans' Services



WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Helena M. Walker, Counsel


INTRODUCTION

The Veteran had active military service from March 1984 to January 1987.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a June 2006 rating decision by the Department of Veterans Affairs (VA) Togus Regional Office (RO) in Augusta, Maine. 

In connection with this appeal, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in January 2009 and accepted such hearing in lieu of an in-person hearing before a Veterans Law Judge.  A transcript of the hearing is associated with the claims files.

This case was previously before the Board in April 2011, at which time the issue currently on appeal was remanded for additional development.  The case has now been returned to the Board for further appellate action.


FINDING OF FACT

A left shoulder disability is not etiologically related to service and was not caused or permanently worsened by service-connected disability.





CONCLUSION OF LAW

A left shoulder disability was not incurred in or aggravated by active service and is not proximately due to or the result of service-connected disability.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.310(a) (2006); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The record reflects that the Veteran was mailed a letter in November 2005 advising her of what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence.  In March 2006, the Veteran was mailed a letter providing her with appropriate notice with respect to the disability-rating and effective-date elements of her claim.  She was also mailed a letter in May 2011 providing her the appropriate notice with respect to secondary service-connected claims.  

Although the Veteran was not provided adequate notice until after the initial adjudication of the claim, the Board finds that there is no prejudice to the Veteran in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice and the completion of all indicated development the claim was readjudicated.  There is no indication or reason to believe that the ultimate decision on the merits of the claim would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim).  

The Board also finds the Veteran has been afforded adequate assistance in response to her claim.  The Veteran's service treatment records (STRs) are on file.  VA Medical Center treatment records have been obtained.  Private medical records are on file.  The Veteran was afforded appropriate VA examinations.  Neither the Veteran nor her representative has identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claim.  The Board is also unaware of any such evidence.

In sum, the Board is satisfied that any procedural errors in the originating agency's development and consideration of the claim were insignificant and non prejudicial to the Veteran.  Accordingly, the Board will address the merits of the claim. 

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

Service connection may also be granted for disability that is proximately due to or the result of service-connected disability.  38 C.F.R. § 3.310(a).  Additional disability resulting from the aggravation of a nonservice-connected disability by a service-connected disability is also compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

During the pendency of this claim, 38 C.F.R. § 3.310 was amended, effective October 10, 2006.  The amendments to this section are not liberalizing.  Therefore, the Board will apply the former version of the regulation.  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.


Analysis

A review of the STRs is negative for treatment for or a diagnosis of a left shoulder disability.  In December 1986, the Veteran underwent a separation examination, and at that time, the Veteran did not report experiencing any shoulder problems during active service and her upper extremities were found to be normal upon physical examination.  Also of record is the report of a May 2000 Air Force National Guard enlistment examination which shows that the Veteran did not report experiencing any left shoulder problems as a result of her active service.

A review of the post-service medical evidence shows that the Veteran began to experience left shoulder discomfort in approximately 1994, well after her separation from active service.  At that time, the Veteran received treatment from a private physician, to whom she reported that she felt her shoulder pain was a result of being assigned a more strenuous job.  She reported that the discomfort had only begun approximately two weeks prior to treatment in March 1994.  The Veteran was diagnosed with myofascial discomfort and after physical therapy, she received trigger point injections for treatment.  It was noted that her prognosis was excellent after receiving the injections.  There is no private medical evidence of record indicating that the Veteran's shoulder pain was a result of her active service or that it was caused or chronically worsened by any of her service-connected disabilities.   

The Veteran has also received treatment at the VA Medical Center.  A review of the treatment notes of record shows that the Veteran receives periodic treatment for shoulder pain at the VA Medical Center.  In April 2005, the Veteran reported that she had a 10-year history of shoulder pain and that she originally injured her shoulder while working in a shoe factory.  The Veteran has also reported experiencing muscle spasms in her neck and shoulders and has received both physical therapy and medication for treatment.  In November 2005, the Veteran was seen at the VA Medical Center for chronic neck and shoulder pain.  At that time, she reported that she had experienced the problem for approximately 13 years.  The Veteran has continued to receive periodic treatment for shoulder pain, and a review of a May 2010 VA Medical Center chronic problem list shows that the Veteran has been diagnosed with myofascial pain syndrome.  VA treatment records, dated in 2010 and 2011, only reflect treatment and complaints for right shoulder pain.  There is no VA Medical Center evidence of record indicating that the Veteran's  left shoulder pain was a result of her active service or that it was caused or chronically worsened by any of her service-connected disabilities.  

In January 2010, the Veteran was afforded a VA examination.  At that time, she reported that she had developed pain in her shoulders and believed that it was caused by the poor posture resulting from her service-connected tailbone injury.  The examiner, however, did not provide a diagnosis or opinion regarding the claimed left shoulder disability and its etiology.  

In May 2011, the Veteran was afforded a VA examination.  She reported that she developed a left shoulder disability due to over-compensating for her right shoulder disability.  The examiner noted a history of left shoulder pain with its onset in 1994.  X-rays of the left shoulder were normal.  The examiner diagnosed the Veteran as having left shoulder strain.  After review of the Veteran's claims file, the examiner opined that it was less likely than not that the Veteran's left shoulder strain was caused or permanently worsened by her service-connected tailbone and left foot/ankle disabilities.  He indicated that the Veteran's left shoulder problems began when she was compensating for her right shoulder condition, which is not service-connected.  He further stated that the Veteran's tailbone and left foot/ankle disabilities will not caused a left shoulder strain.  Finally, the examiner found that there is no evidence of aggravation of the left shoulder condition by any active duty event or injury.  

The Board notes that there is no competent evidence of record substantiating the Veteran's claim that her left shoulder disability was caused or chronically worsened by her service-connected disabilities.  

In this regard, the Board notes that VA must consider all favorable lay evidence of record.  38 USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  Accordingly, in addition to the medical evidence above the Board has considered the lay evidence of record in the form of correspondence from the Veteran, as well as Veteran's testimony at the videoconference hearing.  However, since the Veteran is a layperson without medical training, her opinions concerning these matters requiring medical expertise are of no probative value.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

In sum, the Veteran did not have a left shoulder disability in active service or until seven years following her separation from active service, and the VA examiner reported that the disability was not caused or aggravated by any of her service-connected disabilities.

Accordingly, the Board finds that the preponderance of the evidence is against the claim and entitlement to service connection for a left shoulder disability is not warranted.

ORDER

Entitlement to service connection for a left shoulder disability is denied.  



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


